Opinion issued December 30, 2008










In The
Court of Appeals
For The
First District of Texas




NO. 01–07–00582–CV




BERTIE PECK FAMILY LIMITED PARTNERSHIP AS THE PROPERTY
OWNERS AND THE PROPERTY OWNERS, Appellants

V.

THE APPRAISAL REVIEW BOARD OF HARRIS COUNTY APPRAISAL
DISTRICT, Appellee




On Appeal from the 189th District Court
Harris County, Texas
Trial Court Cause No. 2006-35703




MEMORANDUM OPINIONAppellants Bertie Peck Family Limited Partnership as the Property Owners and
the Property Owners have neither established indigence, nor paid or made
arrangements to pay the clerk’s fee for preparing the clerk’s record.  See Tex. R. App.
P. 20.1 (listing requirements for establishing indigence), 37.3(b) (allowing dismissal
of appeal if no clerk’s record filed due to appellant’s fault).  After being notified that
this appeal was subject to dismissal, appellants Bertie Peck Family Limited
Partnership as the Property Owners and the Property Owners did not adequately
respond.  See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk’s fee.  All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Higley.